IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 120 DB 2020 (No. 73 RST 2020)
                                           :
MARK HARRIS SIDMAN                         :   Attorney Registration No. 33434
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       :   (Out of State)


                                      ORDER


PER CURIAM


       AND NOW, this 2nd day of October, 2020, the Report and Recommendation of

Disciplinary Board Member dated September 25, 2020, is approved and it is ORDERED

that Mark Harris Sidman, who has been on Retired Status, has never been suspended or

disbarred, and has demonstrated that he has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.